DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after December 9, 2016, is being examined under the first inventor to file provisions of the AIA .
In an Amendment filed on May 9, 2022, claims 1-24 were amended and claim 25 was added.
Upon reconsideration of the finality of the rejection of the last Office action by Examiner, the finality of that action is withdrawn. Accordingly this action is a Non-Final Rejection.
Claims 1-25 are currently pending and under examination, of which claims 1 and 13 are independent claims. 

Response to Amendment
Applicant’s amendments to the claims have overcome the objections previously set forth.
Applicant’s amendments to the claims have overcome the rejections under 35 USC 112(b) and 35 USC 112(d) previously set forth.

Response to Arguments
Regarding the nonstatutory double patenting rejection previously raised, the Examiner respectfully submits that, as shown below, the recitations of independent claims 1 and 13 over claims 1, 7, 11, and 17 of U.S. Patent Application No. 16/901,220 in view of Czinger et al. (US Patent Publication No. 2017/0343984 A1) (“Czinger”); over claims 1 and 11 of U.S. Patent Application No. 16/901,205 in view of Czinger; and over claims 1 and 6 of U.S. Patent No. 10,928,809 B2 in view of Czinger are not sufficiently patentably distinct.  As shown in the tables comparing each independent claim of the instant application with the claims of the pending applications and issued patent, all assigned to the same Applicant, the claims of the instant application are not patentably distinct from the reference claims because the examined application claim would have been obvious over, the reference claims and the cited art to Czinger. Furthermore, for the reasons set forth below, the dependent claims and new claim are further rejected in the double patenting rejection.  Thus, a double patenting rejection of claims 1-25 is presented hereinbelow.
Applicant’s arguments with respect to the 35 USC 102 of claims 1-6 and 13-18 have been considered but are moot because the arguments do not apply to the new cited reference being used in the current rejections.  For similar reasons, Applicant’s arguments with respect to the 35 USC 103 of claims 7-12 and 19-24 have been considered but are moot because the arguments do not apply to the new cited reference being used in the current rejections.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/09/2022 complies with the provisions of 37 CFR 1.97. Accordingly, the Examiner is considering the references in the IDS with a signed and initialed copy being attached hereto.

Claim Objections
The following claims are objected to for lack of antecedent support or for redundancies.  The Examiner recommends the following changes:
Claim 2, line 3, insert “the” before “similar parts”.
Claim 4, line 2, insert “the” before “similar parts”.
Claim 5, line 3, insert “the” before “similar parts”.
Claim 6, line 2, replace “a similar part” with “the at least one similar part”.
Claim 9, line 3, insert “at least one” before “similar part”.
Claim 9, line 4, insert “at least one” before “similar part”.
Claim 9, line 6, insert “the” before “similar parts”.
Claim 10, line 2, insert “the” before “similar parts”.
Claim 10, line 3, insert “the” before “similar parts”.
Claim 10, line 4, insert “the” before “similar parts”.
Claim 10, line 5, insert “the” before “similar parts”.
Claim 11, line 2, insert “the” before “similar parts”.
Claim 11, line 3, insert “the” before “similar parts”.
Claim 11, line 3, insert “the” before second instance of “similar parts”.
Claim 12, line 2, insert “the at least one” before “similar part”.
Claim 12, line 3, insert “the” before “similar parts”.
Claim 12, line 3, insert “the” before the second instance of “similar parts”.
Claim 14, line 3, insert “the” before “similar parts”.
Claim 16, line 2, insert “the” before “similar parts”.
Claim 17, line 3, insert “the” before “similar parts”.
Claim 18, line 3, replace “a similar part” with “the at least one similar part”.
Claim 21, line 3, insert “at least one” before “similar part”.
Claim 21, line 4, insert “at least one” before “similar part”.
Claim 21, line 6, insert “the” before “similar parts”.
Claim 22, line 3, insert “the” before “similar parts”.
Claim 22, line 4, insert “the” before “similar parts”.
Claim 22, line 5, insert “the” before “similar parts”.
Claim 22, line 5, insert “the” before the second instance of “similar parts”.
Claim 23, line 2, insert “the” before “similar parts”.
Claim 23, line 3, insert “the” before “similar parts”.
Claim 23, line 3, insert “the” before the second instance of “similar parts”.
Claim 24, line 3, replace “a similar part” with “the at least one similar part”.
Claim 24, line 3, insert “the” before “similar parts”.
Claim 24, line 4, insert “the” before “similar parts”.
Claim 25, line 1, replace “of claim” with “as set forth in Claim”.
Claim 25, line 2, replace “the number” with “a number”.
Appropriate correction is respectfully requested.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 11, and 17 of U.S. Patent Application No. 16/901,220 in view of Czinger et al. (US Patent Publication No. 2017/0343984 A1) (“Czinger”). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 6 of U.S. Patent Application No. 16/901,220 recite very similar functionality and structure as claims 1, 7, 11, and 17.

Present US Patent Application No. 16/901,168
U.S. Patent Application No. 16/901,220
Claim 1
A method for making or repairing a specified part, the method including: 
creating an optimized manufacturing process to make or repair the specified part, the creating including: 

receiving data from a plurality of sources, the data including as-designed, as-manufactured, as-simulated, and as-tested data relative to one or more parts similar to the specified part; 


updating, in real time, a surrogate model corresponding with a physics-based model of the specified part based on the received data, wherein the surrogate model forms a digital twin of the specified part; 

further updating the surrogate model with a model of manufactured variance associated with in-operation performance of at least one similar part, based on at least one of in-field measurement and in-operation data of the at least one similar part, and an operational regime of the at least one similar part; and






executing, based on the digital twin, the optimized manufacturing process to either repair or make the specified part.

Claim 1
A method for making or repairing a specified part, the method including: 
creating an optimized process to make or repair the specified part, the creating including: 

receiving data from a plurality of sources, the data including as-designed, as-manufactured, as-simulated, as-operated, as-inspected, and as-tested data relative to one or more parts similar to the specified part; 

updating, in real time, a surrogate model corresponding with a physics-based model of the specified part, wherein the surrogate model forms a digital twin of the specified part; 








generating a prognostic model of predicted performance of the specified part based on the surrogate model and based on one or more characteristics of at least one of an additive and a reductive manufacturing process; and 

executing, based on the digital twin, the optimized process to either repair or make the specified part.
Claim 1
A method for making or repairing a specified part, the method including: 
creating an optimized manufacturing process to make or repair the specified part, the creating including: 

receiving data from a plurality of sources, the data including as-designed, as-manufactured, as-simulated, and as-tested data relative to one or more parts similar to the specified part; 

updating, in real time, a surrogate model corresponding with a physics-based model of the specified part based on the received data, wherein the surrogate model forms a digital twin of the specified part; 

further updating the surrogate model with a model of manufactured variance associated with in-operation performance of at least one similar part, based on at least one of in-field measurement and in-operation data of the at least one similar part, and an operational regime of the at least one similar part; and 






executing, based on the digital twin, the optimized manufacturing process to either repair or make the specified part.

Claim 7
A method for making or repairing a specified part, the method including: 
creating an optimized process to make or repair the specified part, the creating including: 

receiving data from a plurality of sources, the data including as-designed, as-manufactured, as-simulated, as-operated, as-inspected, and as-tested data relative to one or more parts similar to the specified part; 
updating, in real time, a surrogate model corresponding with a physics-based model of the specified part, wherein the surrogate model forms a digital twin of the specified part; 









generating a prognostic model of predicted degradation of the specified part based on the surrogate model and based on one or more characteristics of at least one of an additive and a reductive manufacturing process; and 

executing, based on the digital twin, the optimized process to either repair or make the specified part.
Claim 13
A system configured to either manufacture or repair a specified part, the system comprising: 

a processor; 
a memory including instructions that, when executed by the processor, cause the processor to perform operations including: 

creating an optimized manufacturing process to make or repair the specified part, the creating including: 
receiving data from a plurality of sources, the data including as-designed, as-manufactured, as-simulated, and as-tested data relative to one or more parts similar to the specified part; 



updating, in real time, a surrogate model corresponding with a physics-based model of the specified part based on the received data, wherein the surrogate model forms a digital twin of the specified part; 


further updating the surrogate model with a model of manufactured variance associated with in-operation performance of at least one similar part, based on at least one of in-field measurement and in-operation data of the at least one similar part, and an operational regime of the at least one similar part; and







executing, based on the digital twin, the optimized manufacturing process to either repair or make the specified part.
Claim 11
A system configured to either manufacture or repair a specified part, the system comprising: 

a processor; 
a memory including instructions that, when executed by the processor, cause the processor to perform operations including: 

creating an optimized process to make or repair the specified part, the creating including: 
receiving data from a plurality of sources, the data including as-designed, as-manufactured, as-simulated, as-operated, as-inspected, and as-tested data relative to one or more parts similar to the specified part; 

updating, in real time, a surrogate model corresponding with a physics-based model of the specified part, wherein the surrogate model forms a digital twin of the specified part; 









generating a prognostic model of predicted performance of the specified part based on the surrogate model and based on one or more characteristics of at least one of an additive and a reductive manufacturing process; and 


executing, based on the digital twin, the optimized process to either repair or make the specified part.
Claim 13
A system configured to either manufacture or repair a specified part, the system comprising: 

a processor; 
a memory including instructions that, when executed by the processor, cause the processor to perform operations including: 

creating an optimized manufacturing process to make or repair the specified part, the creating including: 
receiving data from a plurality of sources, the data including as-designed, as-manufactured, as-simulated, and as-tested data relative to one or more parts similar to the specified part; 


updating, in real time, a surrogate model corresponding with a physics-based model of the specified part based on the received data, wherein the surrogate model forms a digital twin of the specified part; 


further updating the surrogate model with a model of manufactured variance associated with in-operation performance of at least one similar part, based on at least one of in-field measurement and in-operation data of the at least one similar part, and an operational regime of the at least one similar part; and







executing, based on the digital twin, the optimized manufacturing process to either repair or make the specified part.
Claim 17
A system for repairing or making a specified part, the system comprising: 

a processor; 
a memory including instructions that, when executed by the processor, cause the processor to perform operations comprising: 

creating an optimized process to make or repair the specified part, the creating including: 
receiving data from a plurality of sources, the data including as-designed, as- manufactured, as-simulated, as-operated, as-inspected, and as-tested data relative to one or more parts similar to the specified part; 

updating, in real time, a surrogate model corresponding with a physics-based model of the specified part, wherein the surrogate model forms a digital twin of the specified part; 











generating a prognostic model of predicted degradation of the specified part based on the surrogate model and based on one or more characteristics of at least one of an additive and a reductive manufacturing process; and 
executing, based on the digital twin, the optimized process to either repair or make the specified part.


Compared to the claims of US Patent Application No. 16/901,220, independent claims 1 and 13 of the instant application has the additional limitations of “further updating the surrogate model with a model of manufactured variance associated with in-operation performance of at least one similar part, based on at least one of in-field measurement and in-operation data of the at least one similar part, and an operational regime of the at least one similar part;”.  
Czinger (US Patent Publication No. 2017/0343984 A1) describes in Paragraph [0048] (“On the other hand, if the updated design model does not satisfy the criteria, integrator 219 can send information based on the updated design model to the analysis components. In this case, the analysis components can analyze the information based on the updated design model. In this way, for example, integrator 219 can integrate analysis disparate analysis information into an updated design model, and if the updated design model does not satisfy all criteria for the vehicle, the process can repeat the process to iteratively approach the state of satisfying all of the criteria.” Which reads on “further updating the surrogate model with a model of manufactured variance”.) Czinger: Paragraph [0047] (“Integrator 219 can receive the analyzed information from the analysis components and update the design model based on the analyzed information. Integrator 219 can then determine whether the updated design model satisfies criteria for the vehicle. For example, the criteria may include a maximum aerodynamic coefficient of drag, for which the information returned by the aerodynamic analysis component would be most relevant. In another example, the criteria may include a minimum number of stress cycles before failure, for which the information returned by the durability analysis component would be most relevant.”) Czinger: Paragraph [0051] (“FIG. 3 shows a list of exemplary analysis factors 303 to be considered for a vehicle design. The various analysis factors may include areas considered for vehicle design in traditional automobile engineering disciplines such as NVH (noise, vibration, and harshness), aerodynamic, fuel economy/emissions, durability/corrosion, package/ergonomics, vehicle dynamics, linear finite element analysis (FEA)/stiffness, environmental impact, etc. Additionally, the various analysis factors may also include elements that are related to 3-D printed structural design such as node location, composite materials, thermal, and existing parts bin/system cost, etc. In some embodiments, these analysis factors may or may not be related to physics-based analysis, such that they may cover a broad spectrum of areas from traditional fundamental disciplines (e.g., performance) as mentioned previously to lifecycles areas such as manufacturability...”) Czinger: Paragraph [0109] (“In some embodiments, a design model may be assessed by multiple simulation tests to determine whether or not the model meets a requirement.”) Czinger: Paragraph [0110] (“In some embodiments, the specifications and test result for a design may be represented by numerical vectors... The vector may include, for example, measures of fuel consumption, gradeability, and temperature under a specific drive cycle.”) Czinger: Paragraph [0175] (“In another example, historic data gathered from similar products' performance under various real conditionals may be recorded and analyzed. In some embodiments, for a vehicle design database, the data may further contain information related to customers such as preferences, habits, environmental and road conditions, driving behaviors, etc.”) 
The repeated updated design model satisfying a maximum aerodynamic coefficient of drag or minimum number of stress cycles before failure or the analysis factors affecting performance of the design to be 3-D printed reads on “in-operation performance of the at least one similar part” and the measures of fuel consumption, gradeability, and temperature under a specific drive cycle reads on “in-field measurements”. The environmental and road conditions and driving behaviors read on “operational regime”.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of U.S. Patent Application No. 16/901,220 and Czinger before them, to further update the surrogate model with a model of manufactured variance associated with in-operation performance of at least one similar part, based on at least one of in-field measurement and in-operation data of the at least one similar part, and an operational regime of the at least one similar part as taught in Czinger because the reference is in the same field of endeavor as the claimed invention and it is focused on improving additive manufacturing systems.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would provide a method and system that allows aspects of a 3-D printed structure based design to be altered and adjusted at various levels, and may significantly improve the optimization result. The different levels of design refinement may involve modifying and adjusting various properties of parts or components that may or may not be 3-D printed. Czinger: Paragraph [0058]
Claims 2-6 and 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent Application No. 16/901,220 in view of Czinger and further in view of Malkani et al. (WO2019/055576 A1) ("Malkani").
The detailed rejection for each of the dependent claims in view of the combination of US Patent Application No. 16/901,220, Czinger, and, in particular, Malkani as presented in the corresponding prior art rejection below is incorporated herein.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of US Patent Application No. 16/901,220, Czinger, and Malkani before them, to teach the claimed features of claims 2-6 and 13-18 because the references are in the same field of endeavor as the claimed invention and they are focused on improving additive manufacturing systems.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because using a digital twin or surrogate model would certify, without a physically inspection of the actual additive manufactured part, the compliance of the actual additive manufactured part to the desired design. Malkani: Paragraph [0004]  The modification would also provide an additive manufacturing system capable of analyzing life expectancy, cost, weight, corrosion resistance, and other parameter(s) of additive manufactured build part. Malkani Paragraph [00059]
Claims 7 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent Application No. 16/901,220 in view of Czinger and Malkani, and further in view of Strudwicke et al. (US Patent Publication No. 2019/0187679 A1) (“Strudwicke”).
The detailed rejection for each of the dependent claims in view of the combination of US Patent Application No. 16/901,220, Czinger, Malkani and, in particular, Strudwicke as presented in the corresponding prior art rejection below is incorporated herein.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of US Patent Application No. 16/901,220, Czinger, Malkani and Strudwicke before them, to correlate the desired performance of the specified part to an expected remaining useful life because the references are in the same field of endeavor as the claimed invention and they are focused on improving additive manufacturing systems.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would maximize the life of a component, another defined outcome may be to maximize the efficiency of a component, and a third defined outcome may be to operate the machine 502 at its maximum capacity or performance. Strudwicke: Paragraph [0121]
Claims 8 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent Application No. 16/901,220 in view of Czinger, Malkani, and Strudwicke and further in view of Yagita et al. (US Patent Publication No. 2017/0176978 A1) (“Yagita”).
The detailed rejection for each of the dependent claims in view of the combination of US Patent Application No. 16/901,220, Czinger, Malkani, Strudwicke, and, in particular, Yagita, as presented in the corresponding prior art rejection below is incorporated herein.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of US Patent Application No. 16/901,220, Czinger, Malkani, Strudwicke, and Yagita before them, to reduce material utilization to achieve a desired specified part performance because the references are in the same field of endeavor as the claimed invention and they are focused on improving additive manufacturing systems.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would be possible to provide a repair system, a repair-data providing apparatus, and a repair-data generating method, whereby it is possible to repair an object to be repaired properly regardless of the condition of a damage surface of the object. Yagita Paragraph [0028]
Claims 9 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent Application No. 16/901,220 in view of Czinger and further in view of Salem et al. (US Patent Publication No. 2018/0088559 A1) (“Salem”).
The detailed rejection for each of the dependent claims in view of the combination of US Patent Application No. 16/901,220, Czinger and, in particular, Salem, as presented in the corresponding prior art rejection below is incorporated herein.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of US Patent Application No. 16/901,220, Czinger and Salem before them, to perform the correlations because the references are in the same field of endeavor as the claimed invention and they are focused on improving additive manufacturing systems.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would allow different part testing to be done that has been manufactured through additive manufacturing, depending upon the necessity of verification described in the parts specification. Salem Paragraph [0029] The system of Salem would provide assurances that the required manufacturing processes or materials were used. Such issues can be timely flagged. Notably, such testing is carried out without requiring destructive testing of the part itself. Salem Paragraph [0031]
Claims 10-12 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application No. 16/901,220 in view of Czinger and Salem and further in view of Madsen et al. (US Patent No. 11,209,345 B1) (“Madsen”).
The detailed rejection for each of the dependent claims in view of the combination of US Patent Application No. 16/901,220, Czinger, Salem, and, in particular, Madsen, as presented in the corresponding prior art rejection below is incorporated herein.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of US Patent Application No. 16/901,220, Czinger, Salem, and Madsen before them, to teach the features of claims 10-12 and 22-24 because the references are in the same field of endeavor as the claimed invention and they are focused on improving additive manufacturing systems.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because the prognostic systems and methods described in Madsen qualify and certify an advanced manufacturing part with reduced time and cost compared with those typically incurred during the conventional “building block, massive testing” approach with the added benefit of quantifying an uncertainty parameter of the component (e.g., number/size/shape/density of voids). Prognostic modeling provides a base for automated analysis and qualification of a given part in an efficient timeframe. Madsen Column 4, line 66, to Column 5, line 11.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application No. 16/901,220 in view of Czinger.
The detailed rejection for claim 25 in view of US Patent Application No. 16/901,220 and, in particular, Czinger as presented in the corresponding prior art rejection below is incorporated herein.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of US Patent Application No. 16/901,220 and Czinger before them, for the in-operation performance of the at least one similar part is associated with the number of cycles experienced by the at least one similar part as taught in Czinger because the references are in the same field of endeavor as the claimed invention and they are focused on improving additive manufacturing systems.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would provide a method and system that allows aspects of a 3-D printed structure based design to be altered and adjusted at various levels, and may significantly improve the optimization result. The different levels of design refinement may involve modifying and adjusting various properties of parts or components that may or may not be 3-D printed. Czinger: Paragraph [0058]

Claims 1 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent Application No. 16/901,205 in view of Czinger et al. (US Patent Publication No. 2017/0343984 A1) (“Czinger”). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 11 of U.S. Patent Application No. 16/901,205 recite very similar functionality and structure as claims 1 and 13.

Present US Patent Application No. 16/901,168
U.S. Patent Application No. 16/901,205
Claim 1
A method for making or repairing a specified part, the method including: 
creating an optimized manufacturing process to make or repair the specified part, the creating including: 

receiving data from a plurality of sources, the data including as-designed, as-manufactured, as-simulated, and as-tested data relative to one or more parts similar to the specified part; 

updating, in real time, a surrogate model corresponding with a physics-based model of the specified part based on the received data, wherein the surrogate model forms a digital twin of the specified part; 


further updating the surrogate model with a model of manufactured variance associated with in-operation performance of at least one similar part, based on at least one of in-field measurement and in-operation data of the at least one similar part, and an operational regime of the at least one similar part; and 











executing, based on the digital twin, the optimized manufacturing process to either repair or make the specified part.

Claim 1
A method for making or repairing a specified part, the method including: creating an optimized process to make or repair the specified part, the creating including: 


receiving data from a plurality of sources, the data including as-designed, as- manufactured, as-simulated, as-operated, as-inspected, and as-tested data relative to one or more parts similar to the specified part; 
updating, in real time, a surrogate model corresponding with a physics-based model of the specified part, wherein the surrogate model forms a digital twin of the specified part; 











generating a multi-variant distribution including component performance and manufacturing variance, the manufacturing variance being associated with at least one of an additive manufacturing process step and a reductive manufacturing process step; comparing a performance from the multi-variant distribution with an expected performance of the new part based on the surrogate model; 

executing, based on the digital twin, the optimized process to either repair or make the specified part.
Claim 13
A system configured to either manufacture or repair a specified part, the system comprising: 

a processor; 
a memory including instructions that, when executed by the processor, cause the processor to perform operations including: 

creating an optimized manufacturing process to make or repair the specified part, the creating including: 

receiving data from a plurality of sources, the data including as-designed, as-manufactured, as-simulated, and as-tested data relative to one or more parts similar to the specified part; 

updating, in real time, a surrogate model corresponding with a physics-based model of the specified part based on the received data, wherein the surrogate model forms a digital twin of the specified part; 

further updating the surrogate model with a model of manufactured variance associated with in-operation performance of at least one similar part, based on at least one of in-field measurement and in-operation data of the at least one similar part, and an operational regime of the at least one similar part; and 










executing, based on the digital twin, the optimized manufacturing process to either repair or make the specified part.
Claim 11
A system configured to either manufacture or repair a specified part, the system comprising: 

a processor; 
a memory including instructions that, when executed by the processor, cause the processor to perform operations including: 

creating an optimized process to make or repair the specified part, the creating including: 

receiving data from a plurality of sources, the data including as-designed, as-manufactured, as-simulated, as-operated, as-inspected, and as-tested data relative to one or more parts similar to the specified part; 
updating, in real time, a surrogate model corresponding with a physics-based model of the specified part, wherein the surrogate model forms a digital twin of the specified part; 








generating a multi-variant distribution including component performance and manufacturing variance, the manufacturing variance being associated with at least one of an additive manufacturing process step and a reductive manufacturing process step; comparing a performance from the multi-variant distribution with an expected performance of the new part based on the surrogate model; 

executing, based on the digital twin, the optimized process to either repair or make the specified part.


Compared to the claims of US Patent Application No. 16/901,205, independent claims 1 and 13 of the instant application has the additional limitations of “further updating the surrogate model with a model of manufactured variance associated with in-operation performance of at least one similar part, based on at least one of in-field measurement and in-operation data of the at least one similar part, and an operational regime of the at least one similar part”. 
Czinger (US Patent Publication No. 2017/0343984 A1) describes in Paragraph [0048] (“On the other hand, if the updated design model does not satisfy the criteria, integrator 219 can send information based on the updated design model to the analysis components. In this case, the analysis components can analyze the information based on the updated design model. In this way, for example, integrator 219 can integrate analysis disparate analysis information into an updated design model, and if the updated design model does not satisfy all criteria for the vehicle, the process can repeat the process to iteratively approach the state of satisfying all of the criteria.” Which reads on “further updating the surrogate model with a model of manufactured variance”.) Czinger: Paragraph [0047] (“Integrator 219 can receive the analyzed information from the analysis components and update the design model based on the analyzed information. Integrator 219 can then determine whether the updated design model satisfies criteria for the vehicle. For example, the criteria may include a maximum aerodynamic coefficient of drag, for which the information returned by the aerodynamic analysis component would be most relevant. In another example, the criteria may include a minimum number of stress cycles before failure, for which the information returned by the durability analysis component would be most relevant.”) Czinger: Paragraph [0051] (“FIG. 3 shows a list of exemplary analysis factors 303 to be considered for a vehicle design. The various analysis factors may include areas considered for vehicle design in traditional automobile engineering disciplines such as NVH (noise, vibration, and harshness), aerodynamic, fuel economy/emissions, durability/corrosion, package/ergonomics, vehicle dynamics, linear finite element analysis (FEA)/stiffness, environmental impact, etc. Additionally, the various analysis factors may also include elements that are related to 3-D printed structural design such as node location, composite materials, thermal, and existing parts bin/system cost, etc. In some embodiments, these analysis factors may or may not be related to physics-based analysis, such that they may cover a broad spectrum of areas from traditional fundamental disciplines (e.g., performance) as mentioned previously to lifecycles areas such as manufacturability...”) Czinger: Paragraph [0109] (“In some embodiments, a design model may be assessed by multiple simulation tests to determine whether or not the model meets a requirement.”) Czinger: Paragraph [0110] (“In some embodiments, the specifications and test result for a design may be represented by numerical vectors... The vector may include, for example, measures of fuel consumption, gradeability, and temperature under a specific drive cycle.”) Czinger: Paragraph [0175] (“In another example, historic data gathered from similar products' performance under various real conditionals may be recorded and analyzed. In some embodiments, for a vehicle design database, the data may further contain information related to customers such as preferences, habits, environmental and road conditions, driving behaviors, etc.”) 
The repeated updated design model satisfying a maximum aerodynamic coefficient of drag or minimum number of stress cycles before failure or the analysis factors affecting performance of the design to be 3-D printed reads on “in-operation performance of the at least one similar part” and the measures of fuel consumption, gradeability, and temperature under a specific drive cycle reads on “in-field measurements”. The environmental and road conditions and driving behaviors read on “operational regime”.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of U.S. Patent Application No. 16/901,205 and Czinger before them, to further update the surrogate model with a model of manufactured variance associated with in-operation performance of at least one similar part, based on at least one of in-field measurement and in-operation data of the at least one similar part, and an operational regime of the at least one similar part as taught in Czinger because the reference is in the same field of endeavor as the claimed invention and it is focused on improving additive manufacturing systems.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would provide a method and system that allows aspects of a 3-D printed structure based design to be altered and adjusted at various levels, and may significantly improve the optimization result. The different levels of design refinement may involve modifying and adjusting various properties of parts or components that may or may not be 3-D printed. Czinger: Paragraph [0058]
Claims 2-6 and 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent Application No. 16/901,205 in view of Czinger and further in view of Malkani.
The detailed rejection for each of the dependent claims in view of the combination of US Patent Application No. 16/901,205, Czinger, and, in particular, Malkani as presented in the corresponding prior art rejection below is incorporated herein.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of US Patent Application No. 16/901,205, Czinger, and Malkani before them, to teach the claimed features of claims 2-6 and 13-18 because the references are in the same field of endeavor as the claimed invention and they are focused on improving additive manufacturing systems.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because using a digital twin or surrogate model would certify, without a physically inspection of the actual additive manufactured part, the compliance of the actual additive manufactured part to the desired design. Malkani: Paragraph [0004]  The modification would also provide an additive manufacturing system capable of analyzing life expectancy, cost, weight, corrosion resistance, and other parameter(s) of additive manufactured build part. Malkani Paragraph [00059]
Claims 7 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable US Patent Application No. 16/901,205 in view of Czinger and Malkani, and further in view of Strudwicke.
The detailed rejection for each of the dependent claims in view of the combination of US Patent Application No. 16/901,205, Czinger, Malkani and, in particular, Strudwicke as presented in the corresponding prior art rejection below is incorporated herein.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of US Patent Application No. 16/901,205, Czinger, Malkani and Strudwicke before them, to correlate the desired performance of the specified part to an expected remaining useful life because the references are in the same field of endeavor as the claimed invention and they are focused on improving additive manufacturing systems.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would maximize the life of a component, another defined outcome may be to maximize the efficiency of a component, and a third defined outcome may be to operate the machine 502 at its maximum capacity or performance. Strudwicke: Paragraph [0121]
Claims 8 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent Application No. 16/901,205 in view of Czinger, Malkani, and Strudwicke and further in view of Yagita.
The detailed rejection for each of the dependent claims in view of the combination of US Patent Application No. 16/901,205, Czinger, Malkani, Strudwicke, and, in particular, Yagita, as presented in the corresponding prior art rejection below is incorporated herein.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of US Patent Application No. 16/901,205, Czinger, Malkani, Strudwicke, and Yagita before them, to reduce material utilization to achieve a desired specified part performance because the references are in the same field of endeavor as the claimed invention and they are focused on improving additive manufacturing systems.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would be possible to provide a repair system, a repair-data providing apparatus, and a repair-data generating method, whereby it is possible to repair an object to be repaired properly regardless of the condition of a damage surface of the object. Yagita Paragraph [0028]
Claims 9 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent Application No. 16/901,205 in view of Czinger and further in view of Salem.
The detailed rejection for each of the dependent claims in view of the combination of US Patent Application No. 16/901,205, Czinger and, in particular, Salem, as presented in the corresponding prior art rejection below is incorporated herein.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of US Patent Application No. 16/901,205, Czinger and Salem before them, to perform the correlations because the references are in the same field of endeavor as the claimed invention and they are focused on improving additive manufacturing systems.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would allow different part testing to be done that has been manufactured through additive manufacturing, depending upon the necessity of verification described in the parts specification. Salem Paragraph [0029] The system of Salem would provide assurances that the required manufacturing processes or materials were used. Such issues can be timely flagged. Notably, such testing is carried out without requiring destructive testing of the part itself. Salem Paragraph [0031]
Claims 10-12 and 22-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent Application No. 16/901,205 in view of Czinger and Salem and further in view of Madsen.
The detailed rejection for each of the dependent claims in view of the combination of US Patent Application No. 16/901,205, Czinger, Salem, and, in particular, Madsen, as presented in the corresponding prior art rejection below is incorporated herein.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of US Patent Application No. 16/901,205, Czinger, Salem, and Madsen before them, to teach the claimed features of claims 10-12 and 22-24 because the references are in the same field of endeavor as the claimed invention and they are focused on improving additive manufacturing systems.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because the prognostic systems and methods described in Madsen qualify and certify an advanced manufacturing part with reduced time and cost compared with those typically incurred during the conventional “building block, massive testing” approach with the added benefit of quantifying an uncertainty parameter of the component (e.g., number/size/shape/density of voids). Prognostic modeling provides a base for automated analysis and qualification of a given part in an efficient timeframe. Madsen Column 4, line 66, to Column 5, line 11.
Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent Application No. 16/901,205 in view of Czinger.
The detailed rejection for claim 25 in view of US Patent Application No. 16/901,205 and, in particular, Czinger as presented in the corresponding prior art rejection below is incorporated herein.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of US Patent Application No. 16/901,205 and Czinger before them, for the in-operation performance of the at least one similar part is associated with the number of cycles experienced by the at least one similar part as taught in Czinger because the references are in the same field of endeavor as the claimed invention and they are focused on improving additive manufacturing systems.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would provide a method and system that allows aspects of a 3-D printed structure based design to be altered and adjusted at various levels, and may significantly improve the optimization result. The different levels of design refinement may involve modifying and adjusting various properties of parts or components that may or may not be 3-D printed. Czinger: Paragraph [0058]

Claims 1 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10,928,809 B2 in view of Czinger et al. (US Patent Publication No. 2017/0343984 A1) (“Czinger”). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 6 of U.S. Patent No. 10,928,809 B2 recite very similar functionality and structure as claims 1 and 13.

Present US Patent Application No. 16/901,168
U.S. Patent No. 10,928,809 B2
Claim 1
A method for making or repairing a specified part, the method including: 

creating an optimized manufacturing process to make or repair the specified part, the creating including: 

receiving data from a plurality of sources, the data including as-designed, as-manufactured, as-simulated, and as-tested data relative to one or more parts similar to the specified part; 

updating, in real time, a surrogate model corresponding with a physics-based model of the specified part based on the received data, wherein the surrogate model forms a digital twin of the specified part; 


further updating the surrogate model with a model of manufactured variance associated with in-operation performance of at least one similar part, based on at least one of in-field measurement and in-operation data of the at least one similar part, and an operational regime of the at least one similar part; and 

executing, based on the digital twin, the optimized manufacturing process to either repair or make the specified part.

Claim 1
A method for making a new part according to an optimized manufacturing process, the method including: 




receiving data from a plurality of sources, the data including as-designed, as- manufactured, as-simulated, and as-tested data relative to one or more parts similar to the new part; 

updating in real-time a surrogate model of the new part, wherein the surrogate model forms a digital twin of the new part, the digital twin including at least two of the as-designed, as-manufactured, as-simulated, and as-tested data; and 









executing, based on the digital twin, a set of functions to make the new part.
Claim 13
A system configured to either manufacture or repair a specified part, the system comprising: 


a processor; 
a memory including instructions that, when executed by the processor, cause the processor to perform operations including: 

creating an optimized manufacturing process to make or repair the specified part, the creating including: 

receiving data from a plurality of sources, the data including as-designed, as-manufactured, as-simulated, and as-tested data relative to one or more parts similar to the specified part; 

updating, in real time, a surrogate model corresponding with a physics-based model of the specified part based on the received data, wherein the surrogate model forms a digital twin of the specified part; 


further updating the surrogate model with a model of manufactured variance associated with in-operation performance of at least one similar part, based on at least one of in-field measurement and in-operation data of the at least one similar part, and an operational regime of the at least one similar part; and 

executing, based on the digital twin, the optimized manufacturing process to either repair or make the specified part.
Claim 6
A system configured to manufacture a new part according to an optimized manufacturing process, the system comprising: 

a processor; 
a memory including instructions that, when executed by the processor, cause the processor to perform operations including: 





simultaneously receiving data from a plurality of sources, the data including as-designed, as-manufactured, as-simulated, and as-tested data; 

updating in real-time a surrogate model of the new part, wherein the surrogate model forms a digital twin of the new part, the digital twin including at least two of the as-designed, as-manufactured, as-simulated, and as-tested data; and 









executing, based on the digital twin, a set of functions to make the new part.


Compared to the claims of US Patent No. 10,281,891 B2, independent claim 1 of the instant application has the additional limitations of “creating an optimized manufacturing process to make or repair the specified part” and “further updating the surrogate model with a model of manufactured variance associated with in-operation performance of at least one similar part, based on at least one of in-field measurement and in-operation data of the at least one similar part, and an operational regime of the at least one similar part;”.  Furthermore, compared to the claims of US Patent 10,281,891 B2, independent claim 13 of the instant application has the additional limitations of “creating an optimized manufacturing process to make or repair the specified part” and “further updating the surrogate model with a model of manufactured variance associated with in-operation performance of at least one similar part, based on at least one of in-field measurement and in-operation data of the at least one similar part, and an operational regime of the at least one similar part”. 
US Patent Publication No. 2017/0343984 A1 to Czinger et al. (“Czinger”) describes in Paragraph [0058] “The present disclosure, however, can provide a method that allows aspects of a 3-D printed structure based design to be altered and adjusted at various levels, and may significantly improve the optimization result.” Paragraph [0078] describes “The 3-D printer may print various structures according to the design developed by the optimization and design processes.” The optimization process of the 3-D printed structure reads on “creating an optimized manufacturing process”.  
Czinger further teaches “further updating the surrogate model with a model of manufactured variance associated with in-operation performance of at least one similar part, based on at least one of in-field measurement and in-operation data of the at least one similar part, and an operational regime of the at least one similar part”.  In particular, Czinger describes in Paragraph [0048] (“On the other hand, if the updated design model does not satisfy the criteria, integrator 219 can send information based on the updated design model to the analysis components. In this case, the analysis components can analyze the information based on the updated design model. In this way, for example, integrator 219 can integrate analysis disparate analysis information into an updated design model, and if the updated design model does not satisfy all criteria for the vehicle, the process can repeat the process to iteratively approach the state of satisfying all of the criteria.” Which reads on “further updating the surrogate model with a model of manufactured variance”.) Czinger: Paragraph [0047] (“Integrator 219 can receive the analyzed information from the analysis components and update the design model based on the analyzed information. Integrator 219 can then determine whether the updated design model satisfies criteria for the vehicle. For example, the criteria may include a maximum aerodynamic coefficient of drag, for which the information returned by the aerodynamic analysis component would be most relevant. In another example, the criteria may include a minimum number of stress cycles before failure, for which the information returned by the durability analysis component would be most relevant.”) Czinger: Paragraph [0051] (“FIG. 3 shows a list of exemplary analysis factors 303 to be considered for a vehicle design. The various analysis factors may include areas considered for vehicle design in traditional automobile engineering disciplines such as NVH (noise, vibration, and harshness), aerodynamic, fuel economy/emissions, durability/corrosion, package/ergonomics, vehicle dynamics, linear finite element analysis (FEA)/stiffness, environmental impact, etc. Additionally, the various analysis factors may also include elements that are related to 3-D printed structural design such as node location, composite materials, thermal, and existing parts bin/system cost, etc. In some embodiments, these analysis factors may or may not be related to physics-based analysis, such that they may cover a broad spectrum of areas from traditional fundamental disciplines (e.g., performance) as mentioned previously to lifecycles areas such as manufacturability...”) Czinger: Paragraph [0109] (“In some embodiments, a design model may be assessed by multiple simulation tests to determine whether or not the model meets a requirement.”) Czinger: Paragraph [0110] (“In some embodiments, the specifications and test result for a design may be represented by numerical vectors... The vector may include, for example, measures of fuel consumption, gradeability, and temperature under a specific drive cycle.”) Czinger: Paragraph [0175] (“In another example, historic data gathered from similar products' performance under various real conditionals may be recorded and analyzed. In some embodiments, for a vehicle design database, the data may further contain information related to customers such as preferences, habits, environmental and road conditions, driving behaviors, etc.”) 
The repeated updated design model satisfying a maximum aerodynamic coefficient of drag or minimum number of stress cycles before failure or the analysis factors affecting performance of the design to be 3-D printed reads on “in-operation performance of the at least one similar part” and the measures of fuel consumption, gradeability, and temperature under a specific drive cycle reads on “in-field measurements”. The environmental and road conditions and driving behaviors read on “operational regime”.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of U.S. Patent No. 10,281,891 B2 and Czinger before them, to include “creating an optimized manufacturing process to make or repair the specified part” to further update the surrogate model with a model of manufactured variance associated with in-operation performance of at least one similar part, based on at least one of in-field measurement and in-operation data of the at least one similar part, and an operational regime of the at least one similar part as taught in Czinger because the reference is the same field of endeavor as the present application.
One of ordinary skill in the art would have been motivated to do this modification such that the additive manufacturing operations of U.S. Patent No. 10,281,891 B2 can be improved to provide a method and system that allows aspects of a 3-D printed structure based design to be altered and adjusted at various levels, and may significantly improve the optimization result. The different levels of design refinement may involve modifying and adjusting various properties of parts or components that may or may not be 3-D printed. Czinger: Paragraph [0058]
Claims 2-6 and 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent No. 10,928,809 B2 in view of Czinger and further in view of Malkani.
The detailed rejection for each of the dependent claims in view of the combination of US Patent No. 10,928,809 B2, Czinger, and, in particular, Malkani as presented in the corresponding prior art rejection below is incorporated herein.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of US Patent No. 10,928,809 B2, Czinger, and Malkani before them, to teach the claimed features of claims 2-6 and 13-18 because the references are in the same field of endeavor as the claimed invention and they are focused on improving additive manufacturing systems.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because using a digital twin or surrogate model would certify, without a physically inspection of the actual additive manufactured part, the compliance of the actual additive manufactured part to the desired design. Malkani: Paragraph [0004]  The modification would also provide an additive manufacturing system capable of analyzing life expectancy, cost, weight, corrosion resistance, and other parameter(s) of additive manufactured build part. Malkani Paragraph [00059]
Claims 7 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent No. 10,928,809 B2 in view of Czinger and Malkani, and further in view of Strudwicke.
The detailed rejection for each of the dependent claims in view of US Patent No. 10,928,809 B2, Czinger, Malkani and, in particular, Strudwicke as presented in the corresponding prior art rejection below is incorporated herein.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of US Patent No. 10,928,809 B2, Czinger, Malkani and Strudwicke before them, to correlate the desired performance of the specified part to an expected remaining useful life because the references are in the same field of endeavor as the claimed invention and they are focused on improving additive manufacturing systems.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would maximize the life of a component, another defined outcome may be to maximize the efficiency of a component, and a third defined outcome may be to operate the machine 502 at its maximum capacity or performance. Strudwicke: Paragraph [0121]
Claims 8 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent No. 10,928,809 B2 in view of Czinger, Malkani, and Strudwicke and further in view of Yagita.
The detailed rejection for each of the dependent claims in view of the combination of US Patent No. 10,928,809 B2, Czinger, Malkani, Strudwicke, and, in particular, Yagita, as presented in the corresponding prior art rejection below is incorporated herein.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of US Patent No. 10,928,809 B2, Czinger, Malkani, Strudwicke, and Yagita before them, to reduce material utilization to achieve a desired specified part performance because the references are in the same field of endeavor as the claimed invention and they are focused on improving additive manufacturing systems.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would be possible to provide a repair system, a repair-data providing apparatus, and a repair-data generating method, whereby it is possible to repair an object to be repaired properly regardless of the condition of a damage surface of the object. Yagita Paragraph [0028]
Claims 9 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent No. 10,928,809 B2 in view of Czinger and further in view of Salem.
The detailed rejection for each of the dependent claims in view of the combination of US Patent No. 10,928,809 B2, Czinger and, in particular, Salem, as presented in the corresponding prior art rejection below is incorporated herein.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of US Patent No. 10,928,809 B2, Czinger and Salem before them, to perform the correlations because the references are in the same field of endeavor as the claimed invention and they are focused on improving additive manufacturing systems.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would allow different part testing to be done that has been manufactured through additive manufacturing, depending upon the necessity of verification described in the parts specification. Salem Paragraph [0029] The system of Salem would provide assurances that the required manufacturing processes or materials were used. Such issues can be timely flagged. Notably, such testing is carried out without requiring destructive testing of the part itself. Salem Paragraph [0031]
Claims 10-12 and 22-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent No. 10,928,809 B2 in view of Czinger and Salem and further in view of Madsen.
The detailed rejection for each of the dependent claims in view of the combination of US Patent No. 10,928,809 B2, Czinger, Salem, and, in particular, Madsen, as presented in the corresponding prior art rejection below is incorporated herein.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of US Patent No. 10,928,809 B2, Czinger, Salem, and Madsen before them, to teach the claimed features of claims 10-12 and 22-24 because the references are in the same field of endeavor as the claimed invention and they are focused on improving additive manufacturing systems.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because the prognostic systems and methods described in Madsen qualify and certify an advanced manufacturing part with reduced time and cost compared with those typically incurred during the conventional “building block, massive testing” approach with the added benefit of quantifying an uncertainty parameter of the component (e.g., number/size/shape/density of voids). Prognostic modeling provides a base for automated analysis and qualification of a given part in an efficient timeframe. Madsen Column 4, line 66, to Column 5, line 11.
Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent No. 10,928,809 B2 in view of Czinger.
The detailed rejection for dependent claim 25 in view of US Patent No. 10,928,809 B2 and, in particular, Czinger as presented in the corresponding prior art rejection below is incorporated herein.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of US Patent No. 10,928,809 B2 and Czinger before them, for the in-operation performance of the at least one similar part is associated with the number of cycles experienced by the at least one similar part as taught in Czinger because the references are in the same field of endeavor as the claimed invention and they are focused on improving additive manufacturing systems.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would provide a method and system that allows aspects of a 3-D printed structure based design to be altered and adjusted at various levels, and may significantly improve the optimization result. The different levels of design refinement may involve modifying and adjusting various properties of parts or components that may or may not be 3-D printed. Czinger: Paragraph [0058]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 25, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Malkani et al. (WO2019/055576 A1) (“Malkani”) in view of Czinger et al. (US Patent Publication No. 2017/0343984 A1) (“Czinger”).
Regarding independent claim 1, Malkani teaches:
A method for making or repairing a specified part, the method including: Malkani: Paragraph [0002] (“systems and methods of creating three-dimensional volume quality models of additively manufactured parts (e.g. AM parts) implementing calibrating of materials and updating digital twin during the AM build.”) Malkani: Paragraph [0003] (“Additive manufacturing may be used to build, via computer control, successive layers of an AM part.”)
creating an optimized manufacturing process to make or repair the specified part, the creating including: Malkani: Paragraph [0002] (“The subject matter herein generally relates to additive manufacture (“AM”), and specifically relates to systems and methods of creating three-dimensional volume quality models of additively manufactured parts (e.g. AM parts) implementing calibrating of materials and updating digital twin during the AM build.”) [The creating method reads on “creating an optimized manufacturing process”.]
receiving data from a plurality of sources, the data including as-designed, as-manufactured, as-simulated, and as-tested data relative to one or more parts similar to the specified part; Malkani: Paragraph [00088] (“…utilizing one or more corresponding in-situ monitoring sensors, and compare the collected data to a pre-defined specification…” which reads on “receiving data from a plurality of sources”.) Malkani: Paragraph [00057] (“…the exemplary inventive computer-based AM system may be configured to analyze/determine how the design of the AM part would influence the overall performance of the exemplary inventive computer-based AM system.”) Malkani: Paragraph [00062] (“…the build-centered data may include historical error data generated during the additive manufacturing of other similar AM part(s) (i.e., digital twin(s) of previously manufactured other similar AM part(s)).”) Malkani: Paragraph [00061] (“…part build simulations to analyze/test how, for example without limitation, one or more characteristics of the AM part would influence and/or be influenced by one or more subsequent activities of the exemplary inventive computer-based AM system… the one or more part build simulation parameters… the one or more AM part build simulations may be based, at least in part, on at least in part, any given simulation of any given part, may be influenced by and compared to simulation(s) of other sufficiently similar AM part(s).”) Malkani: Paragraph [00018] (“…the AM machine to implement the at least one testing adjustment in the AM build process for at least one subsequent AM testing layer…”)
updating, in real time, a surrogate model corresponding with a physics-based model of the specified part, wherein the surrogate model forms a digital twin of the specified part; Malkani: Paragraph [00092] (“In one embodiment, the exemplary inventive digital twin may be dynamically updated by utilizing the active feedback control mechanism (item 126 of Fig. 1).”) Malkani: Paragraph [00033] (“…at least one aspect/functionality of various embodiments described herein can be performed in real-time, faster-than-real-time, and/or dynamically.”) Malkani: Paragraph [00098] (“…construct/generate statistical surrogate model(s) for the inventive simulation model(s) to accelerate the inventive Bayesian calibration process.”)  Malkani: Paragraph [00062] (“…computer-based AM system may be configured to generate a dynamically adjustable digital representation (“digital twin”) 138 of the AM part that would be manufactured. In some embodiments, the digital twin 138 includes current and/or historical data related to function(s) of the AM part (e.g., estimations based on historical experimental data from the AM build process of one or more other AM parts); the design of the AM part, and/or the material composition of the AM part (the part-centered data such as design data 128 and material data 130). In some embodiments, in addition to the part-centered data, the digital twin 138 may include AM process parameter(s) associated with the exemplary AM process to be employed to manufacture the AM part and/or code instructions that are configured to direct an exemplary AM machine to build the AM part (the build-centered data such as simulation data 132 and process data 134). In some embodiments, the build-centered data may include historical error data generated during the additive manufacturing of other similar AM part(s) (i.e., digital twin(s) of previously manufactured other similar AM part(s)).”) 
…
executing, based on the digital twin, the optimized manufacturing process to either repair or make the specified part. Malkani: Abstract (“…utilizing, by the AM machine, the material to build the actual AM part based on the updated digital twin that is suitable to be used to certify, without a physically inspection, the compliance of the actual AM part to the desired design.”) Malkani: Paragraph [00092] [As described above.]
Malkani does not expressly teach that the surrogate model is further updated with “a model of manufactured variance associated with in-operation performance of at least one similar part, based on at least one of in-field measurement and in-operation data of the at least one similar part, and an operational regime of the at least one similar part”. Czinger describes an additive manufacturing (AM) process and printer for vehicle and parts manufacture. Czinger teaches:
further updating the surrogate model with a model of manufactured variance associated with in-operation performance of at least one similar part, based on at least one of in-field measurement and in-operation data of the at least one similar part, and an operational regime of the at least one similar part; and Czinger: Paragraph [0048] (“On the other hand, if the updated design model does not satisfy the criteria, integrator 219 can send information based on the updated design model to the analysis components. In this case, the analysis components can analyze the information based on the updated design model. In this way, for example, integrator 219 can integrate analysis disparate analysis information into an updated design model, and if the updated design model does not satisfy all criteria for the vehicle, the process can repeat the process to iteratively approach the state of satisfying all of the criteria.” Which reads on “further updating the surrogate model with a model of manufactured variance”.) Czinger: Paragraph [0047] (“Integrator 219 can receive the analyzed information from the analysis components and update the design model based on the analyzed information. Integrator 219 can then determine whether the updated design model satisfies criteria for the vehicle. For example, the criteria may include a maximum aerodynamic coefficient of drag, for which the information returned by the aerodynamic analysis component would be most relevant. In another example, the criteria may include a minimum number of stress cycles before failure, for which the information returned by the durability analysis component would be most relevant.”) Czinger: Paragraph [0051] (“FIG. 3 shows a list of exemplary analysis factors 303 to be considered for a vehicle design. The various analysis factors may include areas considered for vehicle design in traditional automobile engineering disciplines such as NVH (noise, vibration, and harshness), aerodynamic, fuel economy/emissions, durability/corrosion, package/ergonomics, vehicle dynamics, linear finite element analysis (FEA)/stiffness, environmental impact, etc. Additionally, the various analysis factors may also include elements that are related to 3-D printed structural design such as node location, composite materials, thermal, and existing parts bin/system cost, etc. In some embodiments, these analysis factors may or may not be related to physics-based analysis, such that they may cover a broad spectrum of areas from traditional fundamental disciplines (e.g., performance) as mentioned previously to lifecycles areas such as manufacturability...”) Czinger: Paragraph [0109] (“In some embodiments, a design model may be assessed by multiple simulation tests to determine whether or not the model meets a requirement.”) Czinger: Paragraph [0110] (“In some embodiments, the specifications and test result for a design may be represented by numerical vectors... The vector may include, for example, measures of fuel consumption, gradeability, and temperature under a specific drive cycle.”) Czinger: Paragraph [0175] (“In another example, historic data gathered from similar products' performance under various real conditionals may be recorded and analyzed. In some embodiments, for a vehicle design database, the data may further contain information related to customers such as preferences, habits, environmental and road conditions, driving behaviors, etc.”) [The repeated updated design model satisfying a maximum aerodynamic coefficient of drag or minimum number of stress cycles before failure or the analysis factors affecting performance of the design to be 3-D printed reads on “in-operation performance of the at least one similar part” and the measures of fuel consumption, gradeability, and temperature under a specific drive cycle reads on “in-field measurements”. The environmental and road conditions and driving behaviors read on “operational regime”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Malkani and Czinger before them, to further update the surrogate model of Malkani with a model of manufactured variance associated with in-operation performance of at least one similar part, based on at least one of in-field measurement and in-operation data of the at least one similar part, and an operational regime of the at least one similar part as taught in Czinger because the references are in the same field of endeavor as the claimed invention and they are focused on improving additive manufacturing systems.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would provide a method and system that allows aspects of a 3-D printed structure based design to be altered and adjusted at various levels, and may significantly improve the optimization result. The different levels of design refinement may involve modifying and adjusting various properties of parts or components that may or may not be 3-D printed. Czinger: Paragraph [0058]
Regarding dependent claim 2, this claim incorporates the rejection of claim 1. Malkani further teaches:
The method as set forth in Claim 1, wherein the surrogate model further includes measurements recorded during inspection of similar parts that can be correlated with similar part operation and performance of similar parts in operation. Malkani: Paragraph [00015] (“…the compliance of the first AM testing layer to one or more predefined criteria is determined based one or more in-situ monitoring measurements related to at least one or more particular points in a build portion of the actual AM part that are determined to deviate from one or more threshold conditions by more than a predetermined tolerance value.”) Malkani: Paragraph [00096] (“…utilize the exemplary inventive probabilistic framework based on only a small set of experimental measurements to learn the uncertainty for each input.”) Malkani: Paragraph [000101] (“…to compare the measured parameters to the pre-stored simulation results. In some embodiments, based, at least in part, on differences between these 2 sets of results to determine/identify, among other criteria, machine-to-machine variation.”) Malkani: Paragraph [00077] (“In one embodiment, an AM part or product is utilized as an engine component…”) Malkani: Paragraph [00057] (“…dynamically alter the material composition of the initial design of the AM part to improve performance of the exemplary inventive computer-based AM system during one or more subsequent activities…”) Malkani: Claim 2 (“…actual calibration adjustment to the one or more initial operational parameters of the AM machine to compensate for at least one machine-to-machine variation;…”) [The measurements to alter the material composition of an AM part or product utilized as an engine component or calibration adjustment based on initial operational parameters of the AM machine reads on “measurements recorded during inspection of similar parts that can be correlated with similar part operation and performance of similar parts in operation”.]
Regarding dependent claim 3, this claim incorporates the rejection of claim 2. Malkani further teaches:
The method as set forth in Claim 2, 
wherein the surrogate model is further configured to correlate with measurement variance monitored during the optimized manufacturing process to create a model of measurement variance observed during the optimized manufacturing process; and Malkani: Paragraphs [0006], [00091], and [00092] [As described in claim 1.][The recalibration of the digital twin based on the criteria including measurements reads on “correlate with measurement variance monitored”.]
wherein the optimized manufacturing process includes multiple additive manufacturing steps, multiple reductive manufacturing steps, or multiple repair steps and post treatments steps. Malkani: Paragraph [0003] [As described in claim 1.] Malkani: Paragraph [00074] (“In some embodiments, the digital twin 138 of AM process parts may be configured to be processed by applying at least one of suitable analytical techniques such as, without limitation, machine learning algorithms, neural networks, and/or predictive modelling techniques.”) Malkani: Paragraph [00093] (“…the use of periodic calibrations to create a time series of calibrated values and/or predict into the forecasting horizon based, at least in part, on one or more suitable predictive algorithms when the next calibration should take place.”) [The predictive modeling reads on “post treatments steps”.]
Regarding dependent claim 4, this claim incorporates the rejection of claim 3. Malkani further teaches:
The method as set forth in Claim 3, wherein the surrogate model is further configured to correlate with expected performance of similar parts in operation. Malkani: Paragraph [000103] and FIG. 6 (“…the exemplary inventive computer-based AM system may be configured to assign prior probability distributions … to uncertainty parameters, reflecting expected distribution of actual values of the parameters, as illustrated in Fig. 6.”) Malkani: Paragraph [000121] (“In some embodiments, the desired convergence is determined when the expected value of a parameter and the observed value would be close enough to satisfy numerical convergence or to satisfy the constraints of the system.”)
Regarding dependent claim 5, this claim incorporates the rejection of claim 4. Malkani further teaches:
The method as set forth in Claim 4, further including calculating a useful life of the specified part based on a correlation with the expected performance of similar parts in operation. Malkani: Paragraph [00059] (“For example, the exemplary inventive computer-based AM system may be configured to analyze life expectancy…and other parameter(s) of AM build part.”) Malkani: Paragraph [000103] and FIG. 6 (“…the exemplary inventive computer-based AM system may be configured to assign prior probability distributions … to uncertainty parameters, reflecting expected distribution of actual values of the parameters, as illustrated in Fig. 6.”)
Regarding dependent claim 6, this claim incorporates the rejection of claim 1. Malkani further teaches:
The method as set forth in Claim 1, further including 
using the surrogate model to compare measurements recorded during inspection of a similar part to optimize an repair process or a reductive repair process required to return the specified part to desired performance. Malkani: Paragraphs [0006], [00091], and [00092] [As described in claim 1.] Malkani: Paragraph [00062] (“…generate a dynamically adjustable digital representation (“digital twin”) 138 of the AM part that would be manufactured. In some embodiments, the digital twin 138 includes current and/or historical data related to function(s) of the AM part.”) Malkani: Paragraph [00063] (“In some embodiments, in addition to the part-centered data and the build-centered data, the digital twin 138 may include certification requirement data (e.g., defect determination parameter(s)) that may be employed to certify that the AM part would be fit for its intended function(s) in connection with in-situ monitoring (item 116) and post-build inspection (item 118) (the certification-centered data such as inspection data 136).”) [The recalibration of the digital twin based on the criteria including measurements reads on “compare measurements”.  The post-build inspection of the AM part reads on “during inspection of a similar part”.]
Regarding dependent claim 25, this claim incorporates the rejection of claim 1. Malkani does not expressly teach the features of claim 25.  However, Czinger further teaches:
The method of claim 1, wherein the in-operation performance of the at least one similar part is associated with the number of cycles experienced by the at least one similar part. Czinger: Paragraph [0047] (“Integrator 219 can receive the analyzed information from the analysis components and update the design model based on the analyzed information. Integrator 219 can then determine whether the updated design model satisfies criteria for the vehicle. For example, the criteria may include a maximum aerodynamic coefficient of drag, for which the information returned by the aerodynamic analysis component would be most relevant. In another example, the criteria may include a minimum number of stress cycles before failure, for which the information returned by the durability analysis component would be most relevant.”) [The minimum number of stress cycles before failure or the analysis factors affecting performance of the design to be 3-D printed reads on “in-operation performance of the at least one similar part is associated with the number of cycles experienced by the at least one similar part”.]
The motivation to combine Malkani and Czinger as explained in independent claim 1 is incorporated herein.
Regarding independent claim 13, Malkani teaches:
A system configured to either manufacture or repair a specified part, the system comprising: Malkani: Paragraph [0002] (“systems and methods of creating three-dimensional volume quality models of additively manufactured parts (e.g. AM parts) implementing calibrating of materials and updating digital twin during the AM build.”) Malkani: Paragraph [0003] (“Additive manufacturing may be used to build, via computer control, successive layers of an AM part.”)
a processor; Malkani: Paragraph [00046] (“…executed by one or more processors.”)
a memory including instructions that, when executed by the processor, cause the processor to perform operations including: Malkani: Paragraph [00046] (“…RAM, ROM, EPROM, EEPROM, flash memory or other solid state memory technology, CD-ROM, DVD, or other optical storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, flash memory storage, or any other physical or material medium which can be used to tangibly store the desired information or data or instructions, including but not limited to electrical, optical, acoustical or other forms of propagated signals (e.g., carrier waves, infrared signals, digital signals, etc.), and which can be accessed by a computer or processor.”)
The remaining features of claim 13 recites a system that is implementing the features of claims 1 with substantially the same limitations.  Therefore, the rejections applied to claims 1 above also applies to claim 13.
Claims 14 and 16-18 recite a system that is implementing the features of claims 2 and 4-6 with substantially the same limitations, respectively.  Therefore, the rejections applied to claims 2 and 4-6 above also apply to claims 14 and 16-18.
Regarding dependent claim 15, this claim incorporates the rejection of claims 13 and 14. Malkani further teaches:
The system as set forth in Claim 14, wherein the surrogate model is further configured to correlate with measurement variance monitored during an additive/reductive manufacture/repair step to create a model of measurement variance observed during additive/reductive manufacture/repair. Malkani: Paragraphs [0006], [00091], and [00092] [As described in claim 1 (and incorporated in claim 13).] Malkani: Paragraph [0003] [As described in claim 1 (and incorporated in claim 13).] Malkani: Paragraph [00074] (“In some embodiments, the digital twin 138 of AM process parts may be configured to be processed by applying at least one of suitable analytical techniques such as, without limitation, machine learning algorithms, neural networks, and/or predictive modelling techniques.”) Malkani: Paragraph [00093] (“…the use of periodic calibrations to create a time series of calibrated values and/or predict into the forecasting horizon based, at least in part, on one or more suitable predictive algorithms when the next calibration should take place.”) [The recalibration of the digital twin based on the criteria including measurements reads on “correlate with measurement variance monitored”.] 
It is noted that any citations to specific, paragraphs, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Malkani and Czinger in view of Strudwicke et al. (US Patent Publication No. 2019/0187679 A1) (“Strudwicke”).
Regarding dependent claim 7, this claim incorporates the rejection of claim 6. Malkani and Czinger do not expressly teach the features of claim 7.  However, Strudwicke describes a method for monitoring the operation of a machine. The method comprises measuring a plurality of parameters of the machine to obtain a plurality of measured values and transforming the measured values to generate a plurality of normalised indicator values. The method further comprises using the normalised indicator values to indicate a condition of the machine. Strudwicke teaches:
The method as set forth in Claim 6, further including correlating the desired performance of the specified part to an expected remaining useful life. Strudwicke: Paragraph [0121] (“The processor 534 of the site module 508 is configured to retrieve the machine data 550 (i.e. measured values, normalised indicator values, or indicated condition) from the memory 532, to process the machine data 550. The way in which the machine data 550 is processed depends on the type of the machine data 550 that is retrieved. However, in each case the output from the processor 534 may be an indication of one or more components of the machine 502 that are affecting the overall health of the machine 502 (i.e. so as to require maintenance). The outcome may similarly be an indication of the expected useful remaining life (RUL) of one or more components of the machine 502, or information relating to how the machine 502 may be operated differently (e.g. by the controller 546) to achieve a defined outcome.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Malkani, Czinger and Strudwicke before them, to correlate the desired performance of the specified part to an expected remaining useful life because the references are in the same field of endeavor as the claimed invention and they are focused on improving additive manufacturing systems.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would maximize the life of a component, another defined outcome may be to maximize the efficiency of a component, and a third defined outcome may be to operate the machine 502 at its maximum capacity or performance. Strudwicke: Paragraph [0121]
Claim 19 recites a system that is implementing the features of claim 7 with substantially the same limitations.  Therefore, the rejections applied to claim 7 above also applies to claim 19.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Malkani and Czinger in view of Strudwicke and further in view of Yagita et al. (US Patent Publication No. 2017/0176978 A1) (“Yagita”).
Regarding dependent claim 8, this claim incorporates the rejection of claim 7. Malkani Czinger, and Strudwicke do not expressly teach the features of claim 8.  However, Yagita describes an additive manufacturing apparatus for producing a 3D object by laminating a modeling material includes a 3D-object repair apparatus and a repair-data providing apparatus. Yagita teaches:
The method as set forth in Claim 7, wherein optimizing the additive repair process or reductive repair process reduces material utilization, additive manufacturing processing, or reductive manufacturing processing by achieving the desired specified part performance relative to an as-designed performance. Yagita: Paragraph [0005] (“Besides producing a new product in whole, an additive manufacturing apparatus can be used to repair a damaged part of an object to be repaired. If a 3D-object repair apparatus is to be used to repair a damaged part of an object to be repaired, the amount of a modeling material can be reduced as compared a case where the object to be repaired is freshly manufactured as a whole.”) Yagita: Paragraph [0055] (“Furthermore, as depicted in FIG. 6, the 3D-object repair apparatus 2 of the repair system 1 according to some embodiments may include a reservoir tank 29 for storing a modeling material removed by the melting unit 24 and/or the grinding unit 26, and the modeling material stored in the reservoir tank 29 may be utilized in repair of the object to be repaired. Accordingly, it is possible to reuse a modeling material removed by melting or grinding, and thus to reduce the total amount of a modeling material used to repair the object to be repaired.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Malkani, Czinger, Strudwicke, and Yagita before them, to reduce material utilization to achieve a desired specified part performance because the references are in the same field of endeavor as the claimed invention and they are focused on improving additive manufacturing systems.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would be possible to provide a repair system, a repair-data providing apparatus, and a repair-data generating method, whereby it is possible to repair an object to be repaired properly regardless of the condition of a damage surface of the object. Yagita Paragraph [0028]
Claim 20 recites a system that is implementing the features of claim 8 with substantially the same limitations.  Therefore, the rejections applied to claim 8 above also applies to claim 20.

Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Malkani and Czinger in view of Salem et al. (US Patent Publication No. 2018/0088559 A1) (“Salem”).
Regarding dependent claim 9, this claim incorporates the rejection of claim 1. Malkani and Czinger do not expressly teach the features of claim 9.  However, Salem describes creating a three-dimensional part capable of integrity validation. Salem teaches:
The method as set forth in Claim 1, wherein the surrogate model is further based on correlations between observations or measurements recorded during inspection of the similar part and similar part operational data and Salem: Paragraph [0023] (“The parts specification 106 comprises information that defines a parts specification. This can include information describing the part, e.g., shape, size, color, tolerances, measurements, etc., detailed testing instructions, structural requirements, material finish, microstructure, or any other measures that are relevant to the ability determine whether an instance of the part that is manufactured is within specification.”) Salem: Paragraph [0028] (“The testing center 124 also receives the instance of the part 118, the integrity verification artefact(s) 120, or both. Using the parts specification 106, which is independent of the additive manufacturing control code 104, the testing center 124 conducts tests to verify whether the part is likely to conform with the associated specifications (e.g., form, fit, and function). Here, testing can comprise verification, validation, or a combination thereof. For instance, if the instance of the part 118 is received, measurements can be taken of the instance of the part 118 based upon the parts specification 106, e.g., to verify form, fit, function, etc.”) [The testing reads on “inspection”.] characteristics of the performance of the similar part in operation to group similar parts according to observations or measurements, operational data and performance of similar parts in operation. Salem: Paragraphs [0023] and [0028] [As described above.] Salem: Paragraph [0029] (“According to a first aspect of the present disclosure, an instance of a integrity verification artifact 120 can be produced as a single unit, in duplicate or in triplicate. This allows different testing to be done, depending upon the necessity of verification described in the parts specification 106. For instance, a first instance of the integrity verification artifact can undergo non-destructive (or destructive) microstructure analysis. A second instance of the integrity verification artifact can undergo destructive testing (e.g., chemical testing, mechanical testing, or both), e.g., to test loading sheer forces, to perform stress analysis, to measure fatigue, modes of failure, distortion, etc. A third instance of the integrity verification artifact can be used for validation by calculating how the instance of the part 118 will perform in an intended environment, how the instance of the part 118 will perform after post processing (e.g., hot isostatic pressing (HIP), heat treatment, etc.), or both (i.e., simulating the part).”) [The integrity verification of an artifact as the first, second, and third units reads on “characteristics of the performance of the similar part in operation to group similar parts”. The tests to verify measurements reads on “measurements” and the fit and function of the part reads on “operation to performance of similar parts in operation”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Malkani, Czinger and Salem before them, to perform the correlations because the references are in the same field of endeavor as the claimed invention and they are focused on improving additive manufacturing systems.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would allow different part testing to be done that has been manufactured through additive manufacturing, depending upon the necessity of verification described in the parts specification. Salem Paragraph [0029] The system of Salem would provide to the system of Malkani and Czinger assurances that the required manufacturing processes or materials were used. Again, such issues can be timely flagged. Notably, such testing is carried out without requiring destructive testing of the part itself. Salem Paragraph [0031]
Claim 21 recites a system that is implementing the features of claim 9 with substantially the same limitations.  Therefore, the rejections applied to claim 9 above also applies to claim 21.

Claims 10-12 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Malkani, Czinger, and Salem and further in view of Madsen et al. (US Patent No. 11,209,345 B1) (“Madsen”).
Regarding dependent claim 10, this claim incorporates the rejection of claim 9. Malkani, Czinger and Salem do not expressly teach the features of claim 10.  However, Madsen describes a prognostic qualification system for efficient development and deployment of manufacturing components produced through additive manufacturing. Madsen teaches:
The method as set forth in Claim 9, further including using a model of observations or measurements of the performance of similar parts in operation to create a prognostic model of predicted performance of similar parts in operation based on observations or measurement of similar parts recorded during inspection of similar parts at a point of additive manufacturing, reductive manufacturing, or repair. Madsen: Abstract (“A system includes a void filter that receives sensor data employed to produce or inspect a manufactured part, the void filter generates a void data subset indicating voids detected in the manufactured part. A stress analyzer processes the void data subset from the void filter and determines coordinate data and force data for the respective detected voids in the manufactured part. At least one deterministic model analyzes the coordinate data and the force data from the stress analyzer determined for the detected voids from the void data subset. The deterministic model analyzes failure of the detected voids with respect to time and generates deterministic output data indicating failure over a deterministic timeframe. A prognostic analyzer processes the deterministic output data from the at least one deterministic model and generates a failure prediction for the as manufactured part.”) Madsen: Column 7, lines 17-23 (“A prognostic analyzer 160 having executable instructions processes the deterministic output data 154 from the deterministic models 150 and generates a failure prediction output 164 for the as manufactured part based on computing a collective failure probability from the deterministic output data 154 with respect to the predicted failure of the identified voids over the given timeframe.”) Madsen: Column 7, lines 37-46 (“FIG. 2 illustrates an example of a process monitor 200 for a prognostic qualification system such as illustrated in FIG. 1 (e.g., process monitor 110). The process monitor 200 includes executable instructions that monitor a plurality of sensors 1-N to generate sensor data 210 at output port 212. The sensor data 210 indicates various parameters including process parameters (e.g., print head speed, temperature) and can include inspection parameters such as received from a digital camera capturing voids in the manufactured part by a machine 220.”) [The deterministic data reads on “measurements”. The inspection parameters reads on “observation”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Malkani, Czinger, Salem, and Madsen before them, to create the prognostic model because the references are in the same field of endeavor as the claimed invention and they are focused on improving additive manufacturing systems.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because the prognostic systems and methods described in Madsen qualify and certify an advanced manufacturing part with reduced time and cost compared with those typically incurred during the conventional “building block, massive testing” approach with the added benefit of quantifying an uncertainty parameter of the component (e.g., number/size/shape/density of voids). Prognostic modeling provides a base for automated analysis and qualification of a given part in an efficient timeframe. Madsen Column 4, line 66, to Column 5, line 11.
Regarding dependent claim 11, this claim incorporates the rejection of claim 10. Malkani, Czinger and Salem do not expressly teach the features of claim 11.  However, Madsen teaches:
The method as set forth in Claim 10, wherein the prognostic model of predicted performance of similar parts in operation is based on observations or measurement of similar parts recorded during inspection of similar parts at the point of additive manufacturing, reductive manufacturing, or repair. Madsen: Column 7, lines 17-23 and Abstract [As described in claim 10.] Madsen: Column 7, lines 37-64 (“FIG. 2 illustrates an example of a process monitor 200 for a prognostic qualification system such as illustrated in FIG. 1 (e.g., process monitor 110). The process monitor 200 includes executable instructions that monitor a plurality of sensors 1-N to generate sensor data 210 at output port 212… The sensor monitoring can include monitoring process variables affecting quality of the manufactured part which can include automated part inspection data and/or machine parameters sensed while manufacturing the respective part...”) Madsen: Column 11, lines 25-40 (“FIG. 7 illustrates an example of a prognostic qualification system 700 that receives real-time data or probabilistic data from outside systems to update models of the system...Similar to the system 100 described above with respect to FIG. 1, the system 700 includes a process monitor 710 that monitors a plurality of sensors shown as sensor 1 though N, with N being a positive integer. The process monitor 710 generates sensor data 714 which describes various process parameters during production of a given part.”) [The data from the sensors to the prognostic system to update models during production of the part reads on “based on observation/measurement of component recorded during inspection of component at point of additive/reductive manufacture/repair”.]
The motivation to combine Malkani, Czinger, Salem, and Madsen as provided in claim 10 is incorporated herein. 
Regarding dependent claim 12, this claim incorporates the rejection of claim 11. Malkani, Czinger, and Salem do not expressly teach the features of claim 11.  However, Madsen teaches:
The method as set forth in Claim 11, further including using the prognostic model to calculate a remaining useful life of a similar part or set of similar parts based on observations or measurements of similar parts at the point of additive manufacturing, reductive manufacturing, or repair. Madsen: Column 11, lines 25-40 [As described in claim 11] Madsen: (“FIG. 8 illustrates a block diagram of an example of a concurrent uncertainty management system where uncertainty data is processed at each stage of a product lifecycle and can be employed to receive prognostic data from the system of FIGS. 1 and 7, while updating the models of the system based on the received data.”) Madsen: Column, lines (“The probabilistic distribution derived from analyzing the deterministic models' output can then predict static capability and remaining useful life (RUL) with the as-manufactured identified/modeled void conditions of the AM part. As the automated analysis proceeds, positive margins on structural capabilities and part life allow for the reduction of non-threatening conditions (e.g., removing unlikely conditions from the deterministic models that may not come into play) resulting in a reduction in uncertainty and raised confidence in part quality going forward.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Malkani, Czinger, Salem, and Madsen before them, to include the prognostic model because the references are in the same field of endeavor as the claimed invention and they are focused on improving additive manufacturing systems.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because with the greatest reduction in product uncertainties regarding schedule, performance, cost, and reliability. Madsen Column 14, lines 30-35. 
Claims 22-24 recite a system that is implementing the features of claims 10-12 with substantially the same limitations, respectively.  Therefore, the rejections applied to claims 10-12 above also apply to claims 22-24.
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. 2006/0129301 A1 to Ashby et al. is directed to a regression routine utilizing a relationship or equation derived in some configurations by using a large number of simulated takeoff acceleration transients. Paragraph [0022] These transients are simulated over a specified operating regime (altitude, ambient temperature, bleed settings, etc.) for different engine quality, deterioration levels and/or with random levels of measurement error on the fuel metering valve. A multivariate regression fit that is used to determine normalized acceleration regulator usage as a function of sensor data, operating conditions, and regulator usage (i.e. which regulator is in control and for how long). The regression fit can be obtained by any of several techniques well known to those skilled in the art, for example, linear regression, response surface fits using polynomials or neural networks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M. CHOI/Patent Examiner, Art Unit 2117